Citation Nr: 0808000	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-24 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
Crohn's disease.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from May 2000 to August 
2000 and from March 2002 to September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted service connection for 
Crohn's disease and assigned an initial evaluation of 30 
percent.  This appeal involves the disability rating 
assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

A travel Board hearing was held in March 2007 before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

In March 2007, the veteran raised a new claim of entitlement 
to service connection for scars caused by multiple surgeries 
for Crohn's disease.  This matter is referred to the RO for 
development and adjudication.

This case was previously before the Board in August 2007, at 
which time it was remanded for additional evidentiary 
development.  The development requested in that remand was 
undertaken to the extent possible and the case has returned 
to the Board and is ready for appellate consideration.  


FINDINGS OF FACT

The veteran's Crohn's disease is manifested by regular 
symptoms of abdominal pain, frequent daily bowel movements, 
cramping and diarrhea, with clinical documentation of 
numerous flare ups a year and health only fair during 
remissions.




CONCLUSION OF LAW

The criteria for a 60 percent evaluation, but no greater, for 
Crohn's disease have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.114, Diagnostic Code 7323 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following receipt of the veteran's September 2005 claim, the 
RO issued a duty to assist letter in October 2005 which 
advised the veteran of VA's duty to assist him to obtain 
evidence to support the service connection claim for Crohn's 
disease.  The letter advised the veteran that he should 
identify dates and locations of treatment and of medical 
evidence, lay statements, employments records, etc. which 
support his claim.  

Thereafter, the RO granted service connection and an 
evaluation of 30 percent for Crohn's disease in a January 
2006 rating decision, and the veteran disagreed with the 
assignment of this initial evaluation.  That disagreement 
gave rise to this appeal, and VA has issued a subsequent duty 
to assist letter in August 2007 addressing the increased 
rating claim for Crohn's disease.  That VCAA letter discussed 
the duties and responsibilities of VA and the veteran as 
pertains to obtaining and providing evidence in support of 
the claim, but did not make specific reference to the 
relevant diagnostic code and criteria required for an 
increased evaluation for Crohn's disease.  However, as part 
of the January 2006 rating decision providing the grant of a 
30 percent evaluation for Crohn's disease, the veteran was 
notified of the criteria for an evaluation in excess of 30 
percent for that condition.  Following his disagreement with 
the initially assigned evaluation, the veteran was provided 
with a May 2006 statement of the case (SOC) which set forth, 
in pertinent part, the complete text of 38 C.F.R. § 4.114, 
Diagnostic Code 7323, providing the criteria for schedular 
evaluations for Crohn's disease.  Accordingly, the Board 
believes that the type of notice discussed in the case of 
Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008), has been provided for the veteran.  

Further, through his statements, the veteran has demonstrated 
his understanding of what is necessary to substantiate his 
claim, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim and thus the 
essential fairness of the adjudication was not frustrated.  
Id.  As such, the Board concludes that, even assuming a 
notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  Moreover, the veteran was 
provided with a supplemental statement of the case (SSOC) in 
October 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006) (holding that VA cured any failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  Accordingly, the duty to notify has 
been fully met in this case and the veteran was made aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  

There is no allegation from the claimant that he has any 
additional evidence in his possession, but not associated 
with the record, that is needed for a full and fair 
adjudication of the claim or that he is aware of any other 
evidence which might be relevant.  In fact, in 2007 
additional evidence was provided for the record accompanied 
by a waiver.  Subsequently, the veteran has not indicated 
that he has any additional evidence to present or identify in 
pursuit of his claim.  As to the claim for an increased 
evaluation for Crohn's disease, the veteran has presented 
himself for evaluations in 2006 and 2007, and VA clinical 
records reflecting treatment for that condition throughout 
the pendency of the appeal have been associated with the 
claims file.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  This notice was provided for the veteran in the SSOC 
issued in October 2007.  Moreover, in light of the grant of 
an increased rating herein and the assignment of an effective 
date of which dates back to the filing of the original 
service connection claim in September 2005, the Board finds 
that there is no prejudice to the veteran in adjudicating 
this claim; moreover, both the rating and effective date 
assigned are separately appealable issues which may be 
pursued in the future.

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim and the 
veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran filed his original service connection claim for 
Crohn's disease in September 2005.  

The service medical records (SMRs) show that the veteran had 
experienced symptoms of bowel pain and weight loss for 
several months while he was in service.  Crohn's disease was 
diagnosed in early 2003.  In February 2003, the veteran 
underwent partial small bowel resection and repair of several 
fistulas.  Thereafter, he underwent 4 procedures in June 2005 
including additional small bowel resection and a resection of 
part of the colon.  Ultimately he was discharged from service 
in September 2005 due to Crohn's disease.  

VA medical records show that the veteran was hospitalized in 
October 2005 for treatment of a flare up of Crohn's disease 
symptoms manifested by cramping, mid-abdominal pain, bloating 
and nausea with vomiting.  The veteran was given several 
medications including oral steroids, Mesalmine, Cipro and 
Flagyl.  He improved during the course of the hospitalization 
and it was recommended that he continue on steroids, 
Mesalmine and Flagyl.  He was rehospitalized in December 2005 
for another flare up of Crohn's disease symptoms again 
manifested by cramping and abdominal pain, symptoms resolved 
shortly after admission.  

The veteran was examined by VA in January 2006 at which time 
it was noted that he had experienced flare-ups of Crohn's 
disease in October and December 2005 for which he was 
hospitalized and, as a result, put on multiple medications 
including Imuran, Prednisone, and Mesalamine.  His weight at 
that time was 205 pounds which was noted to be higher than 
usual possibly due to taking Prednisone.  The veteran 
indicated that flare-ups occurred at least every 5 months.  
Appetite was described as fairly good and the veteran 
indicated that he experienced some occasional crampy 
abdominal pain after eating.  He reported having 5 to 6 bowel 
movements a day.  It was reported that the veteran was 
looking for a job but that he had been in the hospital 
several times since service and had been ill the rest of the 
time, and so this was not an easy task.  On examination, 
there was mild diffuse discomfort of the abdomen on 
palpation.  The examiner opined that Crohn's disease was 
initially diagnosed in and therefore related to service and 
also explained that this was a chronic condition with no 
known cure.

In a January 2006 rating decision, the RO granted service-
connection for Crohn's disease for which a 30 percent initial 
evaluation was assigned under 38 C.F.R. § 4.114, Diagnostic 
Code 7323, used for the evaluation of ulcerative colitis.  
The RO denied an evaluation in excess of 60 percent, 
explaining that the evidence was not indicative of numerous 
attacks yearly with malnutrition and only fair health during 
remissions.

Subsequent VA records reveal that the veteran was treated 
with steroids for a flare-up of Crohn's disease in February 
2006, was hospitalized for another flare-up in April 2006, at 
which time he had abdominal pain consistent with partial 
obstruction, but surgery was not recommended at that time.  
He was seen in May 2006 for ileocolic recurrent Crohn's 
disease, and the possibility of surgical intervention was 
discussed.  

In a statement from the veteran dated in July 2006, he 
indicated that his Crohn's disease had worsened and was more 
severe than the 30 percent evaluation reflected.  He 
mentioned that he had been hospitalized 4 to 5 times during 
the past year and that his health during remissions was fair 
at best.  He also reported that he was taking nutritional 
supplements ordered by his doctor to offset malnutrition and 
was taking iron for anemia.

When seen by VA in November 2006, it was reported that during 
the past 6 months the veteran had experienced 4 to 5 episodes 
of obstructive symptoms, manifested by severe abdominal pain 
and an inability to pass stools.  An entry dated in February 
2007 documents that the veteran had recently experienced 
another such episode.

In hearing testimony provided in March 2007, the veteran and 
his representative indicated that the veteran was having 
trouble with malnutrition as evidenced by the fact that he 
could not eat fruits and vegetables as ordered by a VA doctor 
and the fact that he was taking vitamin and iron supplements.  
At the hearing, a lay statement was provided by a female 
friend of the veteran's.  She reported that the veteran had 
been in the hospital 4 to 5 times for 2 to 3 days at a time 
since coming home from service.  She also stated that he had 
missed work for many other flare ups for which the veteran 
did not go to the hospital.  She indicated that he veteran 
was extremely fatigued after work on a daily basis.  

VA records show that in August 2007, the veteran was treated 
on an emergent basis for a Crohn's disease flare up 
associated with small bowel obstruction.  This resolved with 
conservative treatment.  

A VA examination was conducted September 2007 and the claims 
folder was reviewed.  The veteran reported that he was nearly 
always symptomatic.  He reported that he had bowel movements 
between 4 and 10 times a day, occasionally associated with 
cramping and diarrhea, but rarely associated with bleeding.  
The veteran also indicated that during the past year he had 
been hospitalized 3 times for flare-ups of Crohn's disease as 
well as having several episodes of mild obstructive symptoms 
over the past year which were treated at home.  The veteran 
reported that his appetite was good and his weight was 
stable.  With respect to the veteran's health during 
remissions of Crohn's disease, the examiner explained that in 
the veteran's case the condition was not episodic, but was 
more consist with persistent symptomatology, sometimes 
becoming severe and requiring treatment or hospitalization.  
Also reported were symptoms of constant and general fatigue, 
lack of energy and stamina.  The examiner indicated that the 
veteran did not experience anemia, general debility or liver 
abscess and noted that he was not on any medication to offset 
anemia or malnutrition or which impacted his weight.  The 
examiner further noted that the veteran had accepted a job 
with VA which he was just about to start and reported that 
during 2007, the veteran had missed about 15 days of work 
from a previous job due to Crohn's disease.  

Legal Analysis

The veteran contends that an increased evaluation is 
warranted for his service-connected Crohn's disease and 
maintains that it is more severe than is reflected by the 
initially and currently assigned 30 percent evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20

Where, as is the case here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may 
be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14. 38 C.F.R. § 4.113.  Thus, ratings under diagnostic 
codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently assigned a 30 percent evaluation for 
Crohn's disease under 38 C.F.R. § 4.114, Diagnostic Code (DC) 
7323 (colitis, ulcerative).  That code provides a 30 percent 
rating for moderately severe ulcerative colitis, with 
frequent exacerbations.  A 60 percent rating is warranted for 
severe ulcerative colitis with numerous attacks a year and 
malnutrition, the health only fair during remissions.  A 100 
percent evaluation is warranted for pronounced ulcerative 
colitis, resulting in marked malnutrition, anemia, and 
general debility, or with serious complication such as liver 
abscess.  38 C.F.R. § 4.114, DC 7323.  

Upon review of the totality of the evidence and resolving any 
doubt in favor of the veteran, the Board concludes that an 
evaluation of 60 percent is warranted for the entirety of the 
appeal period under DC 7323.  The record clearly establishes 
that from 2005 to 2007, the veteran has experienced numerous 
attacks or flare ups of Crohn's disease a year, several of 
which required hospitalization or emergent treatment.  In 
addition, documented medical evidence is consistent with a 
conclusion that the veteran's health is only fair during 
remission.  As explained by a VA examiner, the veteran 
generally does not experience true periods of remission 
during which he is asymptomatic, more accurately between 
flare-ups he experiences more or less constant symptomatology 
which includes frequent bowel movements, abdominal pain, 
cramping and diarrhea.  In addition, both the veteran and a 
close friend indicated that his "remissive" periods were 
impacted by symptoms of fatigue and lack of energy.  The 
rating criteria for a 60 percent evaluation under DC for 7323 
also requires a showing of malnutrition.  In this case, 
technically the Board is unable to find any actual clinical 
documentation or diagnosis or malnutrition.  However, as 
pointed out by the veteran's representative the medical 
records do document that the veteran had some dietary 
restrictions and was taking both vitamin and iron 
supplements. 

Resolving in the veteran's favor reasonable doubt as to the 
severity of service-connected Crohn's disease, the Board 
concludes that the criteria for a 60 percent evaluation are 
met for the entirety of the appeal period (i.e. from 
September 2005 forward).  However, the criteria for a 100 
percent schedular evaluation are not met, as there has been 
no clinical indication of marked malnutrition, anemia, and 
general debility, or with serious complication such as liver 
abscess, at any time.  Nor can the Board find any other 
schedular criteria which would provide the basis for an 
evaluation in excess of 60 percent.  (For instance, a maximum 
60 percent rating is assigned under DC 7328 for marked 
interference with absorption and nutrition, manifested by 
severe impairment of health objectively supported by 
examination findings including material weight loss under 38 
C.F.R. § 4.114, DC 7328).  

Thus, while the criteria for a 60 percent evaluation have 
been met and the appeal is granted to this extent, the 
criteria for an evaluation in excess of a 60 percent 
evaluation for Crohn's disease are not met for any portion of 
the appeal period.  See 38 C.F.R. § 4.130, DC 9411, supra; 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  In essence, the preponderance of the evidence is 
against an evaluation in excess of 60 percent for Crohn's 
disease.  Since the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant an evaluation 
in excess of 60 percent for any portion of the appeal period.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

An increased evaluation for service-connected Crohn's disease 
from 30 percent to 60 percent, but not higher, is granted for 
the entirety of the appeal period, subject to law and 
regulations governing an award of monetary compensation; the 
appeal is granted to this extent only.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


